IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 1, 2009
                                     No. 08-31209
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

CALVIN EFFRON,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 2:08-CR-71-1




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The parties agree that the sentence should be vacated and remanded for
resentencing, because some necessary documents were not provided to the dis-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-31209

trict court for consideration with regard to prior convictions. They have filed a
joint motion for remand and resentencing.
      The sentence is VACATED, and this matter is REMANDED for resenten-
cing. As agreed, the defendant preserves, for any appeal after remand, his sec-
ond issue on appeal, regarding the admission of trial testimony.
      The government’s alternative motion to extend the time to file its brief is
DENIED as unnecessary.




                                       2